DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1-4, 6-9, 11-13, 15 and 17-19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cananzi et al. (US 2016/0146212 A1) in view of Goulden et al. (US 2014/0078668 A1).
Regarding claim 1-2, 5-6, 10 and 16, Cananzi discloses, 
a processor [0048], [0071], processor);
a chassis (chassis 600, 606) having electronic component instilled , power supply, fan tray ([0048], the chassis may be used a housing for electrical components, such as processors, memory, storage, power supplies, and cooling components);
a memory that store instruction ([0049], [0071], instructions stored within the memory) that cause the processor to: 
powering on at least a first power supply unit (first and/or second power supplies (701, 702 in FIG. 7) installed within the chassis  (chassis 600,[0056]); 
determining an airflow direction of the first or second power supply unit comprising one or more unidirectional fans ([0029],Fig. 6 and 7,  Each orientation is configured to create a different airflow pattern within the chassis); 
configuring the airflow direction through the chassis to be the airflow direction of the first power supply unit to create a first configured airflow direction ([0038], [0057], Fig. 6 and 7, indicating air flow, when the reversible fan module (100) is in a first orientation (700), an airflow is created that is 
conducting a conflict check between the first configured airflow direction and the airflow direction of the first fan tray to determine if the airflow directions are substantially the same;  disabling operation of the first fan tray unit ([0041], inactive the  and notifying an operator if the airflow directions are substantially opposite one another ([0024],[0006], [0035],  If the system controller determines a reversible fan module orientation is unacceptable, the system controller notifies the controller associated with the reversible fan module; and resetting a runtime event for the chassis ([0065],[0068], insert/removal of the reversible fan module (100) terminates an airflow within the chassis (100) that cools at least one power supply); and replacing the first power supply unit with a second power supply unit (use one of  power supply 701 or 702 is cooled by the created airflow); the second power supply unit comprising one or more unidirectional fans (Fig. 3, one of the power supply of the a reversible fan module is a single airflow path).  
Cananzi does not specifically stated airflow direction configuration part. However,  
Goulden discloses Fig. 5, Fig.14-15,  receive a configuration input, air flow direction, and adjust the airflow configuration according the configuration input.
 Cananzi and Goulden are analogous art because they are from the same field of endeavor. They all relate to airflow direction management.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Cananzi, and incorporating air flow direction  management  of, as taught by Goulden.

Regarding claim 3, Cananzi disclose the first power supply unit and the first fan tray are field replaceable units ([0003], insert the new power supply and  fam module) further comprising:   replacing the first fan tray with a second fan tray if the airflow direction of the first fan tray is substantially opposite the configured airflow direction (Fig. 4A, inserting a reversible fan module in a first orientation, activating the reversible fan module, creating a forward airflow); wherein the second fan tray comprises one or more unidirectional fans (Fig. 3, a reversible fan module is a single airflow path ).  

Regarding claims  4, 11, 15 and 17-18, Cananzi disclose determining an airflow direction of the second fan tray (Fig. 4A and Fig. 4B); conducting a conflict check between the first configured airflow direction and the airflow direction of the second fan tray to determine if the airflow directions are substantially the same ([0035], If the system controller determines a reversible fan module orientation is unacceptable or not); logging the results ([0006], read/write, by the controller, an orientation code of an attachment member of a reversible fan module); and 22Docket No.: 90704642disabling operation of the second fan tray  ([0041], inactive the fan module) and notifying the operator if the airflow directions are substantially opposite one another ([0006], [0024], [0035], If the system controller determines a reversible fan module orientation is unacceptable, the system controller notifies the controller associated with the reversible fan module). 

Regarding claims 7-9, 12-14 and 19-20 Cananzi discloses powering all the electronic components installed within the chassis ([0048],  the chassis is include the plurality power supply); determining if 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel is related to automatically adjusting airflow and sensors for use therewith are disclosed. A sensor assembly includes a first face on an opposite side of the sensor assembly relative to a second face. The assembly includes an electrical plug on the first face and an electrical outlet on the second face.
Ye is related to an airflow direction controlling apparatus includes a frame arranged near an outlet of a fan, at least one blade pivotal mounted to the frame and driven by a motor, at least two thermal sensors for detecting temperatures of at least two electronic components in a computer, and a control module electronically connected to the at least two sensors and the motor.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.

/KIDEST BAHTA/              Primary Examiner, Art Unit 2119